NO. 07-04-0229-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                     JUNE 30, 2006

                          ______________________________


                         MYRON DAVID GREEN, APPELLANT

                                            v.

                 THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE-
                   INSTITUTIONAL DIVISION AND TEXAS TECH
                    UNIVERSITY’S CORRECTIONAL MANAGED
                       HEALTH CARE, ET AL., APPELLEES


                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 91,966-E; HON. ABE LOPEZ, PRESIDING

                         _______________________________

Before QUINN, C.J., REAVIS, J., and BOYD, S.J.1

                               MEMORANDUM OPINION

       This pro se appeal arises from a suit, also filed pro se, by appellant against

appellees, the Texas Department of Criminal Justice and Texas Tech University’s

Correctional Managed Health Care, et al. In the suit, appellant, an inmate of the Texas



      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2005).
penal system, sought recovery of damages alleged to have been suffered by him because

of an asserted taking of orthopedic footware medically required to be worn by him as well

as a refusal to furnish him medical care necessitated by the taking and destruction of the

footware. We affirm the order of the trial court.

        This appeal presents three issues for our decision. Those issues are: 1) did the trial

court abuse its discretion in dismissing appellant’s suit under Chapter 14 of the Texas Civil

Practice and Remedies Code; 2) did the trial court err in doing so without a hearing; and

3) did the trial court err in failing to appoint counsel for appellant.

                                            Statute

        Effective June 8, 1995, the legislature enacted Chapter 14 of the Civil Practice and

Remedies Code entitled “Inmate Litigation.” Tex. Civ. Prac. & Rem. Code Ann. §§ 14.001-

014 (Vernon 2002). With the exception of actions brought under the Family Code, Chapter

14 applies to suits brought by an inmate who has filed “an affidavit or unsworn declaration

of inability to pay costs.” Id. §14.002. Section 14.004 requires that an inmate file with his

suit a separate affidavit or declaration identifying each prior suit brought by the inmate.

That affidavit or declaration must specify the operative facts, the case name, the cause

number, the court in which it was brought, the names of the parties, and the result of the

suit.

                                     Standard of Review

        The standard by which a dismissal under Chapter 14 is reviewed is by an abuse of

discretion. That standard is determined by a decision whether the dismissing court acted

without reference to any guiding principles, or, stated another way, was the action of the

court arbitrary or unreasonable. Hickson v. Moya, 926 S.W.2d 397, 398 (Tex. App.–Waco

                                               2
1996, no writ). In making that decision, the fact that an appellate court might have decided

a matter within the trial court’s discretion differently from the decision made by the trial

court does not demonstrate that an abuse of discretion occurred. Id. at 399.

                                         Discussion

       Logical continuity requires that we first consider whether the trial court reversibly

erred in failing to appoint an attorney to represent appellant in this matter. A district judge

may appoint counsel for an indigent party in a civil case in exceptional instances in which

the public interests at stake may be such that the proper administration of justice may be

best served by the appointment of counsel. See Travelers Indem. Co. v. Mayfield, 923
S.W.2d 590, 594 (Tex. 1996); Tex. Gov’t Code Ann. §24.016 (Vernon 2004). Indeed, our

Texas Supreme Court, noting that inmate suits are so commonplace that the legislature

enacted Chapter 14 to curb this particular area of litigation, opined that the mere fact that

an inmate brings suit against an employee of the prison in which the inmate is incarcerated

does not constitute an exceptional circumstance such as to warrant appointed counsel.

See Gibson v. Tolbert, 102 S.W.3d 710, 713 (Tex. 2003). Likewise, this suit is neither of

such exceptional character as to require the appointment of counsel nor has appellant

demonstrated that the public and private interests at stake here are such as to require the

appointment of counsel. Thus, the trial court did not err in failing to do so.

       The purpose of Chapter 14 is obvious. In adopting it, the legislature recognized the

problem of constant, often duplicative, inmate litigation in this state, and sought to reduce

such litigation by requiring the inmate to notify the trial court of previous litigation and the

outcome of such litigation. In this way, the trial court could determine, based upon previous

filings, if the suit was frivolous because the inmate had previously filed a similar claim. See

                                               3
Bell v. Texas Dep’t of Crim. Justice-Institutional Div., 962 S.W.2d 156, 157-58 (Tex.

App.–Houston [14th Dist.] 1998, pet. denied).

       In this case, although appellant did list a previous filing made by him, in doing so he

merely listed the general nature of the suit without stating the underlying facts which formed

the basis of the suit. Without the pleading of those alleged operative facts, the trial court

could not have determined whether the instant suit was frivolous because of its similarity

to the previous filing as required by the statute. As we have noted above, the stating of the

operative facts of the prior suit is mandatory.

       Because of the failure to plead the operative facts of the prior suit, the trial court did

not abuse its discretion in dismissing this suit without a hearing. Accordingly, we must, and

do hereby, affirm the judgment of the trial court.


                                                   John T. Boyd
                                                   Senior Justice




                                               4